Opinion issued July 14, 2011
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00461-CV
———————————
ST. LUKE’S
SUGAR LAND PARTNERSHIP, L.L.P., SLEHS HOLDINGS, INC. AND ST. LUKE’S COMMUNITY
DEVELOPMENT CORPORATION, DR. DAVID A. ALTAMIRA, DR. ERIC BERKMAN,
DR. MARIA BERNARDO, DR. RAJESH BINDAL, DR. ROBERT BLOSS, DR. NORA CANTU,
DR. NELSON A. DAVINO, DR. CHRISTOPHER FRANK, DR. R. DAVID
FISH, DR. JOHN FISHER, DR. SUBRATA GHOSH, DR. SLOAN GORDON, DR. JORGE
GUTTIN, DR. CARLOS JESSURUM, DR. MICHAEL D. KENT, DR. MIKE
KLEINMAN, DR. DAVID KORFIN, DR. MICHAEL C. MAIER, DR. JIM MARTIN,
DR. HENRY MATA, DR. ANDRES MESA, DR. BRUCE MILLER,
DR. SCOTT E. OLSSON, DR. EMERSON PERIN, DR. ANNE MARIE
PONCE DE LEON, DR. CHARLES POPENEY, DR. FAYE MUSA POPENEY,
DR. JOHN POZZI, DR. ABDI RASEKH, DR. MEDHI RAZAVI, DR. JUAN
CARLOS ROZO, DR. LAKSHMI SESHADRI, DR. NED B. STEIN, DR. NEIL E.
STRICKMAN, DR. BERNARDO TREISTMAN, DR. MARK TRIPPETT, DR. JOHN VANDERZYL,
DR. JOEL S. WOLINSKY, DR. GENE YEE, Appellants
V.
SHATISH
PATEL, M.D. AND HEMALATHA VIJAYAN, M.D., Appellees

 

 
On Appeal from the 127th District Court 
Harris County, Texas

Trial Court Cause No. 2011-24016
 

MEMORANDUM OPINION
Appellants have filed unopposed motions to dismiss
this appeal.  No opinion has issued.  Accordingly, we grant the motions and dismiss
the appeal.  See Tex. R. App. P.
42.1(a)(1).
We dismiss all other pending motions as moot.  We direct the Clerk to issue the mandate
within 10 days of the date of this opinion. 
See Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Justices Bland, Massengale, and Brown.